Title: To Thomas Jefferson from John Bondfield, 5 September 1789
From: Bondfield, John
To: Jefferson, Thomas


Bordeaux, 5 Sep. 1789. New York packet will sail from hence 15th.—“The Crop of wheat has proved very short of our wants. We must have recourse to foreign Supplies. Some Expeditions are forming from hence and orders are sent by owners of ships belonging to this port now in the West Indies to proceed from thence to different states on the Continent to take in their Loadings of wheat or flour, they take Specie with them to make their purchases.—The private Importers of Tobacco are rather Burthend, The farm having suspended their Purchases.”
